     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 1 of 17 Page ID #:1



 1                          UNITED STATES DISTRICT COURT FOR THE
 2                             CENTRAL DISTRICT OF CALIFORNIA
                                      WESTERN DIVISION
 3
      LANCE R. WILSON AND                              §         CIVIL ACTION NO:
 4
      DENISE D. WILSON                                 §
 5                                                     §         2:20-cv-08960
                     Plaintiffs                        §
 6    v.                                               §
 7                                                     §
      THOR MOTOR COACH, INC.                           §
 8    CAMPING WORLD RV SALES, LLC                      §
      AND                                              §
 9
      U.S. BANK, N.A.                                  §
10                                                     §
                     Defendants                        §         JURY TRIAL REQUESTED
11
12                                               COMPLAINT

13                                                I.       Parties
14
             1.      Plaintiffs, LANCE R. WILSON and DENISE D. WILSON, are individuals that are
15
      now and have been at all times a citizens of the State of California.
16
17           2.      Defendant, THOR MOTOR COACH, INC., hereinafter “THOR,”is an Indiana

18    corporation authorized to do and doing business in the State of Indiana with its principal place of
19
      business located at 900 CR 1, PO Box 3030, Elkhart, in, 46515, USA and is a citizen of the State of
20
      California and a warrantor of a Recreational Vehicle that Plaintiffs purchased and is a merchant in
21
22    goods of the kind involved in this case.

23                   THOR agent for service of process is C T Corporation System, 350 North St. Paul
24
      Street, Suite 2900, Dallas, TX 75201-4234.
25
             3.      Defendant, CAMPING WORLD RV SALES, LLC, hereinafter “CAMPING
26
27    WORLD,” is a Minnesota limited liability company and a citizen of the State of Minnesota.

28

                                                           -1-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 2 of 17 Page ID #:2



 1                   CAMPING WORLD is wholly owned by FreedomRoads Operations Company, LLC.
 2
      FreedomRoads Operations Company, LLC is a Minnesota limited liability company and a citizen of
 3
      the State of Minnesota and is wholly owned by FreedomRoads, LLC. FreedomRoads, LLC is a
 4
 5    Minnesota limited liability company and a citizen of the State of Minnesota and is wholly owned by

 6    FreedomRoads Intermediate Holdco, LLC. FreedomRoads Intermediate Holdco, LLC is a Minnesota
 7
      limited liability company and a citizen of the State of Minnesota and is wholly owned by ITM Holding
 8
      Company #2, LLC. ITM Holding Company #2, LLC is a Minnesota limited liability company and
 9
10    a citizen of the State of Minnesota and is wholly owned by ITM Holding Company, LLC. ITM

11    Holding Company, LLC is a Minnesota limited liability company and a citizen of the State of
12
      Minnesota and is wholly owned by FreedomRoads Holding Company, LLC. FreedomRoads Holding
13
      Company, LLC is a Minnesota limited liability company and a citizen of the State of Minnesota and
14
15    is wholly owned by CWGS Group, LLC.

16                   CWGS Group, LLC is a Delaware limited liability company and a citizen of the State
17
      of Delaware and is wholly owned by CWGS Enterprises, LLC. CWGS Enterprises, LLC is a
18
      Delaware limited liability company and a citizen of the State of Delaware and is owned by: (a) CWGS
19
20    Holding, LLC; (b) CVRV Acquisition, LLC; (c) CWH BR, LLC; (d) Camping World Holdings, Inc.;
21    (e) and certain individuals, none of which are known citizens of the State of Texas by the Plaintiff.
22
      CWGS Holding, LLC is a Delaware limited liability company and a citizen of the State of Delaware
23
      and is wholly owned by ML Acquisition Company, LLC. ML Acquisition Company, LLC is a
24
25    Delaware limited liability company and a citizen of the State of Delaware and is wholly owned by :
26    (i) AGI Holding Corp.; and (ii) ML RV Group, LLC. AGI Holding Corp. is a Delaware limited
27
      liability company and a citizen of the State of Delaware and is not a publicly held corporation and no
28

                                                       -2-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 3 of 17 Page ID #:3



 1    publicly held corporation owns 10 percent or more of its stock.
 2
                      ML RV Group, LLC is a Delaware limited liability company and a citizen of the State
 3
      of Delaware and is wholly owned by (1) Marcus Lemon who is a citizen of the State of Illinois; (2)
 4
 5    CVRV Acquisition is a Delaware limited liability company and a citizen of the State of Delaware and

 6    is wholly owned by Crestview Partners II GP, LP. Crestview Partners II GP, LP is a Delaware
 7
      limited liability partnership and a citizen of the State of Delaware. The identities of the limited
 8
      partners of Crestview Partners II, LP are confidential; however, none of the limited partners are
 9
10    known citizens of the State of Texas by the Plaintiff; (3) CWH BR, LLC is a Delaware limited

11    liability company and a citizen of the State of Delaware and is wholly owned by Camping World
12
      Holdings, Inc. Camping World Holdings, Inc. is a publicly traded Delaware corporation with its
13
      principal place of business in Lincolnshire, Illinois. All publicly held companies, if any, that own ten
14
15    percent (10%) or more of the named party's stock: Camping World RV Sales, LLC is not a publicly

16    held corporation; and (4) Camping World Holdings, Inc. is a Delaware publicly traded corporation,
17
      and owns greater than 10 percent of the membership interest in CWGS Enterprises, LLC, which is
18
      an indirect parent company of Camping World RV Sales, LLC.
19
20                    CAMPING WORLD is authorized to do and doing business in the State of Texas
21    whose agent for service of process is CT Corporation System, 3867 Plaza Tower Drive, Baton Rouge
22
      LA 70816.
23
              4.      Defendant, U.S. BANK, N.A., hereinafter “U.S. BANK, N.A.,” is a California
24
25    financial institution authorized to do and doing business in the State of Texas whose agent for service
26    of process is CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.
27
28

                                                        -3-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 4 of 17 Page ID #:4



 1                                               II.     Jurisdiction
 2
              5.      This court has jurisdiction over this lawsuit because the suit arises under the
 3
      Magnuson-Moss Warranty Act pursuant to 15 USC § 2310(d).
 4
 5                    This court also has supplemental jurisdiction under 28 USC § 1367 over Plaintiff’s

 6    state law claims because said claims are so related to the claims within the Court’s original jurisdiction
 7
      that they form part of the same case or controversy under Article 3 of the United States Constitution.
 8
                                                      III.    Venue
 9
10            6.      Venue is proper in this district under 28 U.S.C. §1391(a)(3) because the Defendants

11    are subject to personal jurisdiction in this district and there is no other district where the suit may be
12
      brought.
13
                                          IV.        Conditions Precedent
14
15            7.      All conditions precedents have been performed or have occurred.

16                                                     V.     Facts
17
                                                A.     The Transaction
18
              8.      On or about January 31, 2020, Plaintiffs purchased a new 2019 THOR A.C.E. bearing
19
20    VIN 1F66F5DYUKOA00286, hereinafter "A.C.E.," from CAMPING WORLD.
21                    The "A.C.E." was purchased primarily for Plaintiffs’ personal use. The sales contract
22
      was presented to Plaintiffs at the dealership and was executed at the dealership.
23
              9.      The sales price of the A.C.E. was $88,988.00. Civil or Punitive penalties for breach
24
25    of warranty are recoverable under the Warranty Act, if they are recoverable for breach of warranty
26    under the applicable state law. See Hughes v. Segal Enterprises, Inc., 627 F. Supp. 1231, 1238
27
      (W.D. Ark. 1986); Chariton Vet Supply, Inc. v. Moberly Motors Co., 2:08CV47MLM, 2009 WL
28

                                                             -4-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 5 of 17 Page ID #:5



 1    1011500 (E.D. Mo. Apr. 15, 2009).
 2
             10.     The contract of sale was assigned to Defendant, U.S. BANK, N.A.. The contract
 3
      which was assigned contained the following provision:
 4
 5                   "NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT
                     CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES
 6                   WHICH THE DEBTOR COULD ASSERT AGAINST THE
 7                   SELLER OF GOODS OR SERVICES OBTAINED PURSUANT
                     HERETO OR WITH THE PROCEEDS HEREOF.
 8                   RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT
                     EXCEED AMOUNTS PAID BY THE DEBTOR
 9
                     HEREUNDER."
10
                                               B.    Implied Warranties
11
12           11.     As a result of the sale of the A.C.E. by Defendants to Plaintiffs, an implied warranty

13    of merchantability arose in the transaction which included the guarantee that the A.C.E. would pass
14
      without objection in the trade under the contract description, and that the A.C.E. was fit for the
15
      ordinary purpose for which such motor vehicles are purchased.
16
17           12.     Subsequent to the sale, an implied warranty arose in connection with the repairs

18    performed by the Defendants. Specifically, the Defendants impliedly warranted that the repair work
19
      had been performed in a good and workmanlike manner.
20
                                          C.        Express Warranties
21
22           13.     In addition to the implied warranties that arose in the transaction, certain

23    representations and express warranties were made, including, that any malfunction in the A.C.E.,
24
      occurring during a specified warranty period resulting from defects in material or workmanship would
25
      be repaired, and that repair work on the A.C.E. had, in fact, repaired the defects.
26
27           14.     Plaintiffs’ purchase of the A.C.E. was accompanied by express warranties offered by

28

                                                         -5-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 6 of 17 Page ID #:6



 1    the Defendants, THOR and CAMPING WORLD, and extending to Plaintiffs. These warranties were
 2
      part of the basis of the bargain of Plaintiffs’ contract for purchase of the A.C.E..
 3
             15.     The basic warranty covered any repairs or replacements needed during the warranty
 4
 5    period due to defects in factory materials or workmanship. Any required adjustments would also be

 6    made during the basic coverage period. All warranty repairs and adjustments, including parts and
 7
      labor, were to be made at no charge. Additional warranties were set forth in the THOR‘s warranty
 8
      booklet and owners manual. Also, the Defendant, THOR, continued to agree to extended its express
 9
10    warranty with the Plaintiffs to cover defects that were discovered and tendered for repairs during the

11    original factory warranty.
12
                                           D.    Actionable Conduct
13
             16.     In fact, when delivered, the A.C.E. was defective in materials and workmanship, with
14
15    such defects being discovered within the warranty periods. Many defective conditions have occurred

16    since purchase, including, but not limited to, the following in the Plaintiffs’s own words:
17
                     “DEFECTIVE CLAMP CAME LOOSE WHILE I DRIVING
18                   CAUSING THE HYDRAULIC LINES TO CATCH THE A.C.E.
                     ON FIRE.”
19
20           17.     Since purchase, Plaintiffs have returned their A.C.E. to the Defendants and its
21    authorized warranty service dealers for repairs on numerous occasions. Despite this prolonged period
22
      during which Defendants were given the opportunity to repair the A.C.E., the more significant and
23
      dangerous defects were not repaired. Defendants failed to repair the subject vehicle so as to bring
24
25    it into conformity with the warranties set forth herein. From the date of its purchase, the A.C.E.,
26    continues to this day to exhibit some or all of the non-conformities and/or defects described herein.
27
             18.     The defects experienced by Plaintiffs with the A.C.E. substantially impaired its use,
28

                                                        -6-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 7 of 17 Page ID #:7



 1    value and safety.
 2
             19.      Plaintiffs directly notified the Defendants of the defective conditions of the A.C.E.
 3
      on numerous occasions. Plaintiffs notified Defendants, THOR and CAMPING WORLD, that they
 4
 5    wanted a rescission of the sale of the A.C.E. but the Defendants have failed and refused to buy back

 6    Plaintiffs’ defective A.C.E..
 7
                                            VI.    Causes of Action
 8
      COUNT 1: VIOLATIONS OF THE SONG-BEVERLY CONSUMER WARRANTY ACT,
 9
10                                    CIVIL CODE SECTION 1790 ET SEQ.

11           20.      Plaintiffs re-allege and incorporate by reference as though fully set forth herein each
12
      and every allegation contained in the preceding paragraphs.
13
             21.      The A.C.E. is a consumer good as defined under the Song-Beverly Consumer
14
15    Warranty Act.

16           22.      Plaintiffs are"purchasers" of consumer goods as defined under the Song-Beverly
17
      Consumer Warranty Act.
18
             23.      Defendant, THOR, is a "manufacturer" and "distributor" as defined under the
19
20    Song-Beverly Consumer Warranty Act.
21           24.      The sale of the vehicle to Plaintiffs was accompanied by an express written warranty.
22
             25.      The serious non-conformities have manifested themselves within the applicable express
23
      warranty period. The non-conformities substantially impair the use, value and or safety of the vehicle
24
25    and or can cause serious bodily injury or death.
26           26.      Plaintiffs brought their A.C.E. to CAMPING WORLD, an authorized repair facility,
27
      for repairs on numerous occasions in attempts to have the existing express warranties satisfied.
28

                                                         -7-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 8 of 17 Page ID #:8



 1            27.     Defendants have not repaired the nonconformities after a reasonable number of
 2
      attempts and, as such, have failed to comply with and have breached all applicable warranty
 3
      requirements.
 4
 5            28.     Further, the sale of the A.C.E. to Plaintiffs was accompanied by implied warranties

 6    that the vehicle was merchantable and fit for a particular use.
 7
              29.     Defendants have breached the implied warranties of merchantability and fitness for a
 8
      particular use because the vehicle when sold would not pass without objection in the trade.
 9
10            30.     Despite their breach of the express and implied warranties, Defendants have refused

11    Plaintiffs' demand for a refund or replacement.
12
              31.     By failure of Defendants to remedy the defects as alleged above, or to issue a refund
13
      or replacement, Defendants are in breach of their obligations under the Song-Beverly Consumer
14
15    Warranty Act.

16            32.     Defendants' continuing breach of their obligations as set forth herein is willful pursuant
17
      to the Song-Beverly Consumer Warranty Act and as such, Defendants and each of them are liable to
18
      Plaintiff for civil penalties in an amount as set forth below.
19
20            33.     Plaintiffs are entitled to recover a sum equal to the aggregate amount of costs and
21    expenses, including attorney's fees, if Plaintiffs prevails. As a proximate result of Defendants'
22
      misconduct as alleged herein, and in an effort to protect his rights and to enforce the terms of the
23
      agreement as more particularly set forth above, it has become necessary for Plaintiff to employ the
24
25    legal services of Richard C. Dalton. Plaintiff has incurred and continue to incur legal fees, costs and
26    expenses in connection therewith.
27
28

                                                         -8-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 9 of 17 Page ID #:9



 1          COUNT 2:        VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT
 2
             34.     Plaintiffs re-allege and incorporate by reference as though fully set forth herein each
 3
      and every allegation contained in the preceding paragraphs.
 4
 5           35.     Plaintiffs are "consumers" as defined in the Magnuson-Moss Warranty Act (hereinafter

 6    "Warranty Act"), 15 U.S.C. § 2301(3).
 7
             36.     Defendants, THOR and CAMPING WORLD, are "suppliers" and "warrantors" as
 8
      defined in the Warranty Act, 15 U.S.C. § 2310(4) and (5).
 9
10           37.     The A.C.E. is a "consumer product" as defined in the Warranty Act, 15 U.S.C. §

11    2301(l), because it is normally used for personal purposes and Plaintiffs in fact purchased it wholly
12
      or primarily for personal use.
13
             38.     The express warranties more fully described herein above pertaining to the A.C.E.,
14
15    is a "written warranty" as defined in the Warranty Act, 15 U.S.C. § 2301(6).

16           39.     The actions of the Defendants as herein above described, in failing to tender the
17
      A.C.E. to Plaintiffs free of defects and/or refusing to repair and/or replace the defective A.C.E.
18
      tendered to Plaintiffs constitute a breach of the written and implied warranties covering the A.C.E.
19
20    and hence a violation of the Magnuson-Moss Warranty Act.
21           40.     Plaintiffs have performed all things agreed to and required of them under the purchase
22
      agreement and warranty, except as may have been excused or prevented by the conduct of
23
      Defendants as herein alleged.
24
25           41.     As a direct and proximate result of the acts and omissions of Defendants and each of
26    them as set forth herein above, Plaintiffs have been damaged herein above in an amount in excess of
27
      $350,000.00 according to proof at trial.
28

                                                       -9-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 10 of 17 Page ID #:10



 1            41.     Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2), Plaintiffs are
 2
       entitled to recover as part of the judgment, costs and expenses of the suit including attorney's fees
 3
       based on actual time expended. As a proximate result of the misconduct of Defendants as alleged
 4
 5     herein, and in an effort to protect their rights and to enforce the terms of the agreement as more

 6     particularly set forth above, it has become necessary for Plaintiffs to employ the legal services of
 7
       Richard C. Dalton. Plaintiffs have incurred and continue to incur legal fees, costs and expenses in
 8
       connection therewith.
 9
10                                    COUNT 3: LENDER LIABILITY

11            42.     Plaintiffs re-allege and incorporate by reference herein each and every allegation set
12
       forth in the preceding paragraphs.
13
              43.     Plaintiffs are indebted to U.S. BANK, N.A. as a result of their purchase of the A.C.E..
14
15     Plaintiffs are entitled to assert all claims and defenses stated above against U.S. BANK, N.A. as a

16     defense to the debt.
17
                          COUNT 4:          BREACH OF EXPRESS WARRANTIES
18
              44.     Plaintiffs re-allege and incorporate by reference as though fully set forth herein each
19
20     and every allegation contained in the preceding paragraphs.
21            45.     Th Defendants’ advertisements and statements in written promotional and other
22
       materials contained broad claims amounting to a warranty that Plaintiffs’ A.C.E. or those similarly
23
       situated were free from inherent risk of failure or latent defects. In addition, the Defendants issued
24
25     an expressed written warranty which covered the A.C.E. and warranted that the A.C.E., was free of
26     defects in materials and work quality at the time of delivery.
27
              46.     As alleged above, the Defendants breached its warranties by offering for sale and
28

                                                       -10-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 11 of 17 Page ID #:11



 1     selling as safe to Plaintiffs a A.C.E. that was latently defective, unsafe, and likely to cause economic
 2
       loss to Plaintiffs.
 3
               47.      In breach of the foregoing warranties, the Defendants have failed to correct said
 4
 5     defects.

 6             48.      The damages Plaintiffs have suffered are a direct and proximate result of Defendants’
 7
       actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
 8
       repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
 9
10     loss of use; damages; and attorney fees.

11                           COUNT 5:       BREACH OF IMPLIED WARRANTIES
12
               49.      Plaintiffs re-allege and incorporate by reference as though fully set forth herein each
13
       and every allegation contained in the preceding paragraphs.
14
15             50.      The Defendants impliedly warranted that Plaintiffs’ A.C.E. which it designed,

16     manufactured, and sold, were merchantable and fit and safe for their ordinary use, not otherwise
17
       injurious to consumers, and would come with adequate safety warnings.
18
               51.      Any purported limitation of the duration of the implied warranties contained in the
19
20     written warranties given by Defendants is unreasonable and unconscionable and void under the
21     principles of estoppel, because Defendants knew the defects existed and might not be discovered, if
22
       at all, until the A.C.E., had been driven for a period longer than the period of the written warranty,
23
       and Defendants willfully withheld information about the defects from Plaintiffs.
24
25             52.      Because of the defects, Plaintiffs’ A.C.E. is unsafe and unfit for use and has caused
26     economic loss to the Plaintiffs. Therefore, the Defendants breached the implied warranty of
27
       merchantability.
28

                                                         -11-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 12 of 17 Page ID #:12



 1            53.     The damages Plaintiffs have suffered are a direct and proximate result of Defendants’
 2
       actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
 3
       repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
 4
 5     loss of use; damages; and attorney fees.

 6             COUNT 6:       NEGLIGENCE AND NEGLIGENT MISREPRESENTATION
 7
              54.     Plaintiffs re-allege and incorporate by reference herein each and every allegation set
 8
       forth in the preceding paragraphs.
 9
10            55.     The Defendants had a duty to Plaintiffs to provide a product reasonably safe in design

11     and manufacture, warn of dangerous defects, disclose adverse material facts when making
12
       representations of fact to Plaintiffs and correct products which are defective.
13
              56.     The Defendants breached their duty of reasonably care and duty to disclose material
14
15     adverse facts to Plaintiffs by the following acts and omissions:

16                    a.      Failure to design and manufacture a A.C.E. that did not harbor the defects
17                            alleged herein;

18                    b.      Failure to notify Plaintiffs of the dangerous and defective condition of the
                              A.C.E. when Defendants knew or should have known of the dangerous and
19
                              defective condition;
20
                      c.      Failure to fulfill its duty to disclose the material adverse facts as set forth
21                            above and otherwise failing to exercise due care under the circumstances; and
22
                      d.      Failure to repair the A.C.E. in accordance with the express and implied
23                            warranties.
24
              57.     The damages Plaintiffs have suffered are a direct and proximate result of Defendants’
25
       actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
26
27     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;

28

                                                       -12-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 13 of 17 Page ID #:13



 1     loss of use; damages; and attorney fees.
 2
                                  COUNT 7:        BREACH OF CONTRACT
 3
              58.     Plaintiffs re-allege and incorporates herein by reference each and every allegation set
 4
 5     forth in the preceding paragraphs.

 6            59.     Plaintiffs would show that the actions and/or omissions of Defendants described herein
 7
       above constitute breach of the sales contract, which proximately caused the direct and consequential
 8
       damages to Plaintiffs described herein below, and for which Plaintiffs hereby sues.
 9
10            60.     The damages Plaintiffs have suffered are a direct and proximate result of Defendants’

11     actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
12
       repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
13
       loss of use; damages; and attorney fees.
14
15                                  COUNT 8:        NEGLIGENT REPAIR
16            61.     Plaintiffs re-allege and incorporate herein by reference each and every allegation set
17
       forth in the preceding paragraphs.
18
              62.     On numerous occasions, Plaintiffs delivered the A.C.E. to Defendants for repairs of
19
20     the defective conditions covered under the express and implied warranties set forth hereinabove.
21            63.     On each occasion that Plaintiffs returned the A.C.E. for repairs, Plaintiffs are informed
22
       and believe, and thereupon allege, that Defendants attempted repairs of the A.C.E. pursuant to their
23
       obligations under the express and implied warranties. Defendants owed a duty of care to Plaintiffs
24
25     to perform repairs on the A.C.E. in a good and workmanlike manner within a reasonable time. These
26     Defendants breached this duty.
27
              64.     Defendants' attempted repairs of Plaintiffs' A.C.E. were done so negligently, carelessly,
28

                                                        -13-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 14 of 17 Page ID #:14



 1     and recklessly as to substantially impair the A.C.E. 's use, value, and safety in its operation and use.
 2
       At no repair attempt was Plaintiffs' A.C.E. fully and completely repaired by Defendants, nor were
 3
       many of the conditions of which Plaintiffs complained fixed or significantly improved by Defendants'
 4
 5     attempts at repair. Nonetheless, each time Plaintiffs picked up the vehicle after Defendants' repair

 6     attempts, Defendants represented to Plaintiffs that the repairs were complete, and Plaintiffs relied
 7
       thereon.
 8
               65.     As a direct and proximate result of Defendants' negligent failure to repair the A.C.E.
 9
10     within a reasonable time or within a reasonable number of attempts, Plaintiffs were forced to drive

11     a defective and dangerous A.C.E. in conducting their daily activities. As a further direct and
12
       proximate result of Defendants' failure to repair the A.C.E. in a timely and workmanlike fashion,
13
       Plaintiffs were forced repeatedly to take the A.C.E. in for further repair attempts and to leave the
14
15     A.C.E. for long periods of time at great inconvenience to themselves, and Plaintiffs sustained actual

16     damages.
17
               66.     The damages Plaintiffs have suffered are a direct and proximate result of Defendants’
18
       actions in this matter include, but are not limited to, diminution in value of the vehicle; costs of
19
20     repairs; expenses associated with returning the vehicle for repeated repair attempts; loss of wages;
21     loss of use; damages; attorney fees and damages to Plaintiffs's health and well-being in the form of
22
       emotional distress.
23
                                     VII.    Economic and Actual Damages
24
25             67.     Plaintiffs sustained the following economic and actual damages as a result of the
26     actions and/or omissions of Defendants described herein above:
27
                       a..     Out of pocket expenses, including but not limited to the money paid towards
28

                                                        -14-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 15 of 17 Page ID #:15



 1                             the note securing the vehicle;
 2
                       b.      Loss of use;
 3
                       c.      Loss of the “benefit of the bargain”;
 4
 5                     d.      Diminished or reduced market value; and

 6                     e.      Costs of repairs.
 7
                                              VIII.   Multiple Damages
 8
               68.     The Defendants' conduct in violation of the DTPA was committed knowingly, as that
 9
10     term is defined in that Defendants had actual awareness of the falsity, deception, or unfairness of

11     such acts, practices, and/or omissions.
12
               69.     Plaintiffs further shows that such acts, practices, and/or omissions were committed
13
       "intentionally" in that Defendants specifically intended that Plaintiffs act in detrimental reliance on the
14
15     falsity or deception or in detrimental ignorance of the unfairness.

16             70.     Therefore, Plaintiffs are entitled to recover multiple damages as provided by
17
       17.50(b)(1) of the Texas Business and Commerce Code in an amount not to exceed three times the
18
       amount of their economic damages.
19
20                                         IX.     Request for Rescission
21             71.     Plaintiffs seek the remedy of rescission of the sales contract which is requested in the
22
       following paragraph.
23
24             72.     Plaintiffs revoke their acceptance of the A.C.E. for the reason that its defects

25     substantially impair its value to Plaintiffs and acceptance was based on Plaintiffs' reasonable reliance
26     on the false representations and warranties of Defendants that the defects in A.C.E. would be
27
       repaired. Accordingly, Plaintiffs seek a cancellation of the purchase transaction and an order of the
28

                                                          -15-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 16 of 17 Page ID #:16



 1     court restoring to them the money obtained by Defendants as a result of the false representations and
 2
       breaches of warranty set forth above. Plaintiffs also seeks cancellation of the debt and now offers to
 3
       return the A.C.E. to Defendants.
 4
 5                                        X.    Attorney Fees and Costs

 6            73.     Plaintiffs are entitled to recover as part of the judgment, costs and expenses of the suit
 7
       including attorney's fees based on actual time expended. As a proximate result of the misconduct of
 8
       Defendants as alleged herein, and in an effort to protect their rights and to enforce the terms of the
 9
10     agreement as more particularly set forth above, it has become necessary for Plaintiffs to employ the

11     legal services of Richard C. Dalton. Plaintiffs have incurred and continue to incur legal fees, costs
12
       and expenses in connection therewith.
13
                                                    XI.    Prayer
14
15            74.     For these reasons, Plaintiffs pray for judgment against the Defendants for the

16     following:
17
                      a.      For general, special and actual damages according to proof at trial;
18
                      b.      Rescinding the sale of the 2019 THOR A.C.E. bearing                            VIN
19
                              1F66F5DYUKOA00286 and returning to Plaintiffs the purchase price
20                            including all collateral costs at the time of the sale, any and all finance charges,
                              insurance premiums, maintenance costs, repair costs, and damages;
21
22                    c.      For incidental and consequential damages according to proof at trial;

23                    d.      Out of pocket damages for expenditures related to any cost of repairs,
                              deductibles; and towing charges.
24
25                    e.      Any diminution in value of the A.C.E., attributable to the defects;
26                    f.      Past and future economic losses;
27
                      g.      Prejudgment and post-judgment interest;
28

                                                          -16-
     Case 2:20-cv-08960-MCS-AGR Document 1 Filed 09/30/20 Page 17 of 17 Page ID #:17



 1
 2                h.     Damages for loss of use of vehicle;

 3                i.     Civil Penalties and/or Punitive damages;
 4                j.     Damages for mental anguish;
 5
                  k.     Attorney fees;
 6
 7                l.     Costs of suit, expert fees and litigation expenses; and

 8                m      All other relief this Honorable Court deems appropriate.
 9
                                    XII.    Demand for Jury Trial
10
            75.   Plaintiffs hereby demands a trial by jury to the extent authorized by law.
11
12
                                                 RESPECTFULLY SUBMITTED:
13
14                                               BY: /s/ Richard C. Dalton
                                                 Richard C. Dalton
15                                               Texas Bar No. 24033539
16                                               Louisiana Bar No. 23017
                                                 California Bar No. 268598
17                                               P.O. Box 358
18                                               Carencro, Louisiana 70520-0358
                                                 rick@rickdaltonlaw.com
19                                               Tel. (337) 371-0375
20
                                                 ATTORNEY FOR PLAINTIFFS
21
22
23
24
25
26
27
28

                                                  -17-
